OPTION AGREEMENT
 
THIS AGREEMENT is dated for reference the _____th day of August, 2010.


BETWEEN:


 
MURRAY SCOTT MORRISON,a businessman having his address at 216-3842 Gordon Drive,
Kelowna, British Columbia, V1W 3G5



(the "Optionor")


                                                                                      OF
THE FIRST PART
AND
 
 
0887717 B.C. Ltd., a corporation incorporated under the laws of the Province of
British Columbia, with an executive office at 1978 Vine Street, Suite 502,
Vancouver, British Columbia V6K 4S1



                  (the "Optionee")


                                                                                     OF
THE SECOND PART
 
W H E R E A S:


A.
The  Optionor is the legal and beneficial owner of an undivided interest in the
mineral claims (the “Property”, as defined herein) more  particularly  described
in Schedule "A" attached to and made a part of this Agreement;

 
B. 
The Optionor wishes to grant and the Optionee wishes to acquire the right and
option to acquire a One Hundred percent (100%) undivided interest in and to the
Property on the terms and subject to the conditions set out in this Agreement.



NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
of the mutual promises, covenants, conditions, representations and warranties
herein set out, the parties hereto agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
1.  INTERPRETATION


1.1  For the purposes of this Agreement, including the recitals and any
schedules hereto, unless there is something in the subject matter or context
inconsistent therewith, the following words and expressions shall have the
following meanings:


(a)
"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with the first
Person.  The term “control” means the ability to direct the management and
policies of such Person, whether through ownership of equity, by contract or
otherwise.



(b) 
"Commercial Production" means the operation of the Property or any portion
thereof  as a  producing  mine  and  the  production  of  mineral  product
therefrom (excluding bulk sampling, pilot plant or test operations);



(c)
"Expenditures"  means all expenses,  obligations,  costs and liabilities of
whatever  kind or nature spent or incurred  directly or  indirectly  by
the  operator up to the implementation of the production  program, in connection
with the exploration and  development of the
Property,  including,  without limiting the  generality of the
foregoing,  moneys  expended in maintaining the Property in good  standing and
in applying for and securing one or more mining  leases in respect of
the  Property,  moneys  expended  in doing and
filing  assessment  work,  expenses paid for or incurred in connection with any
program of surface or underground prospecting,  exploring, geophysical,
geochemical  and  geological  surveying,  diamond  drilling and  trenching,
drifting,  raising and other underground  work,  assaying and metallurgical
testing  and  engineering,  environmental  studies,  data  preparation  and
analysis, data processing services, submissions to government agencies with
respect  to  production  permits,  in  acquiring   facilities,   in  making
contributions  to a contingency fund required by the operator in paying the
fees, wages, salaries, traveling expenses, and fringe benefits (whether or not
required by law) of all persons engaged in work with respect to and for
the  benefit of the  Property,  in paying for the food,  lodging  and other
reasonable  needs  of  such  persons.



  
Expenditures shall be deemed to be  incurred  upon the  earlier of (a) the date
of  payment  of same;  or (b) the date upon  which  such  Expenditures become
due and payable pursuant to the applicable contractual obligation;

 
(d)
"Mining Work” means  every  kind of work  done  on or in  respect  of the
Property  or the  products  therefrom  by or under the  direction  of or on
behalf  of or  for  the  benefit  of a  party  and,  without  limiting  the
generality  of  the  foregoing,   includes  assessment  work,  geophysical,
geochemical and geological surveying,  studies and mapping,  investigating,
trenching, drilling, designing, examining, equipping, improving, surveying,
shaft sinking, raising,  crosscutting and drifting, searching for, digging,
trucking,  sampling,  working  and  procuring  minerals,  ores,  metals and
concentrates,  surveying and bringing any mineral claims or other interests to
lease or patent,  reporting and all other work usually  considered to be
prospecting, exploration, development and mining work;

 
(e)
"Option” means the option granted by the Optionor to the Optionee under Section
3.1;



(f)
“Person” includes any individual, sole proprietorship, partnership,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate and a natural person in his or her capacity
as trustee, executor, administrator or other legal representative.



(g)
"Property" means the mineral property interests more particularly described in
Schedule "A" hereto, together with all licenses, surface rights, mineral
rights,  personal  property  and permits  associated  therewith,  and shall
include any renewal  thereof and any other form of successor or  substitute
title thereto; and



(h) 
"Shares" shall have the meaning set out in Subsection 3.1(b).

 
1.2  In this Agreement, all dollar amounts are expressed in Canadian Dollars,
unless specifically provided to the contrary.


 
2

--------------------------------------------------------------------------------

 


2.  REPRESENTATIONS AND WARRANTIES


2.1  Each party represents and warrants to the others that:


(a)
it is a company duly incorporated,  validly subsisting and in
good  standing  with respect to filing of annual  reports under the laws of
the  jurisdiction  of its  incorporation  and is or will be qualified to do
business and to hold an interest in the Property in the Province British
Columbia;



(b)
it has full power and  authority to carry on its business and to enter into
this  Agreement  and  any  agreement  or  instrument   referred  to  in  or
contemplated  by this  Agreement  and to carry out and  perform  all of its
obligations and duties hereunder; and



(c)
it has duly obtained all  authorizations  for the  execution,  delivery and
performance of this Agreement, and such execution, delivery and performance and
the  consummation  of the  transactions  herein  contemplated  will not conflict
with, or accelerate the  performance  required by or result in any breach of any
covenants or agreements  contained in or constitute a default under, or result
in the creation of any  encumbrance,  lien or charge under the provisions of its
constating or initiating  documents or any indenture, agreement or other
instrument whatsoever to which it is a party or by which it is  bound  or to
which it may be  subject  and will not  contravene  any applicable laws.



2.2  The Optionor represents and warrants to the Optionee that:


(a)
it is the sole legal and beneficial  owner of a one hundred  percent (100%)
undivided interest in the Property;



(b)
the Property is  assignable  by the Optionor to the Optionee free and clear of
all liens,  charges  and  encumbrances  and is not subject to any right, claim
or interest of any other person;



(c)
the  Property  is in good  standing  with  respect  to the filing of annual
assessment work (if any), fees and taxes and the Optionor will maintain the
Property in good standing until the Property is transferred pursuant to the
provisions of Section 4.1;



(d)
it has complied  with all laws in effect in the  jurisdiction  in which the
Property is located with  respect to the  Property,  and such  Property has been
duly and properly  recorded and located in accordance  with such laws, and that
the  Optionee  may enter in,  under or upon the  Property  for all purposes  of
this  Agreement  without  making any  payment  to, and without accounting to or
obtaining the  permission  of, any other person other than any payment required
to be made under this Agreement;



(e)
there is no adverse  claim or challenge  against or to the  ownership of or
title to the  Property,  or any  portion  thereof  nor is there  any  basis
therefor and there are no  outstanding  agreements or options to acquire or
purchase  the  Property or any portion  thereof or interest  therein and no
person has any royalty or interest whatsoever in production or profits from the
Property or any portion thereof;



(f)
to the best of its  knowledge,  conditions  on and relating to the Property
and  operations  conducted  thereon are in compliance  with all  applicable
laws,  regulations or orders relating to environmental  matters  including,
without limitation, waste disposal and storage;



(g)
there are no  outstanding  orders or directions  relating to  environmental
matters requiring any work, repairs,  construction or capital  expenditures
with  respect to the  Property  and the conduct of the  operations  related
thereto, nor has it received any notice of the same, and it is not aware of any
basis on which any such orders or direction could be made; and



(h)
it is not aware of any  material  fact or  circumstance  which has not been
disclosed to the Optionor which should be disclosed in order to prevent the
representations  and  warranties  in this Section from being  misleading or
which  may be  material  in the  Optionor’s  decision  to enter  into  this
Agreement and acquire an interest in the Property.



2.3  The  representations  and warranties  hereinbefore set out are conditions
on which the parties have relied in entering into this Agreement, are to be
construed as both  conditions and warranties and shall,  regardless of any
investigation  which  may have  been made by or on behalf of any party as to the
accuracy  of such  representations  and  warranties,  survive the closing of the
transaction  contemplated hereby and each of the parties will indemnify and save
the other harmless from all loss, damage,  costs,  actions and suits arising out
of or in connection with any breach of any  representation or warranty contained
in this  Agreement,  and each party shall be entitled,  in addition to any other
remedy to which it may be  entitled,  to set off any such loss,  damage or costs
suffered by it as a result of any such breach against any payment required to be
made by it to any other party hereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
3.  OPTION


3.1  The Optionor hereby irrevocably  grants  to the  Optionee  the sole
and  exclusive  right and option to acquire a One  Hundred  percent  (100%)
undivided interest in and to the Property (the grant of the Option includes the
Optionor’s direct and indirect interests in the licences to explore for minerals
on the  Property), free and clear of all liens, charges, encumbrances, claims,
royalties, rights or interest of any other person save, such Option to be
exercisable by the Optionee:


(a)
by paying to the Optionor by cheque or wire transfer the sum of
Five  Thousand  Dollars  ($5,000) on the date of execution of this Agreement;



(b)
by incurring not less than Ten Thousand Dollars ($10,000) in Expenditures on the
Property prior to September 30, 2010;



(c)
by paying a sum to the Optionor by cheque or wire transfer the sum of One
Thousand Dollars ($1,000) no later than November 30, 2010; and



(d)
by granting an option to purchase up to ten percent (10%) of the total issued
and outstanding shares of the Optionee’s common stock at the total price of
$1.00, exercisable upon a probable mineral reserve being discovered on the
Property, which option will expire after 36 months from the date of this
Agreement.

 
3.2  In the event  any  option  payment or the minimum work  requirements for
any time period are not met pursuant to Section  3.1, the Option will terminate,
subject to the notice provisions of Section 10.1 below, and subject to the
following provisions:


(a)
If the Expenditures incurred pursuant to Subsection 3.1(b) are less than
the  stipulated  aggregate  minimum for the
time  period  specified  therein,  then  the  Optionee  may,  at  its  sole
discretion,  continue  to exercise  the Option by paying the amount of
the  deficiency to the Optionor  within thirty (30) days following the Payment
Expiry Date.



4.  TRANSFER OF PROPERTY


4.1  Upon  execution of this Agreement, the Optionor will forthwith deliver to
the Optionee’s nominee to hold in trust for the parties in accordance with the
terms of this Agreement:


(a)
A registerable transfer or transfers of the Licences and exploitation
concessions  comprising the Property, or such other instrument as may be
required pursuant to the laws of the Province of British Columbia to effect such
transfer, transferring  to the Optionee a one hundred percent (100%) interest
therein, subject to the provisions of Subsection 4.1(c), which the Optionee will
be entitled to register against the title to those Licences, concessions and
Property upon payment of the option price in full; and



(b)
The transfer and assignment of any option,  right of refusal or other claim to
the  Property  held by the Optionor or through the Optionor by any third
party,  all of which are disclosed in Schedule “B”,  to the Optionee or its
nominee on the same terms and in good standing,  and the Optionee or its nominee
will assume all rights and  obligations  of the Optionor  under
any  such  option,  right of  refusal  or other  claim to the  Licences  or
Property, from and after the date of execution of this Agreement.



(c)
Notwithstanding the provisions of Subsections 4.1(a) and (b), the mineral title
to the Property will remain registered in the name of the Optionor and the
Optionee will not register any transfer of the Licenses and exploration
concessions comprising the Property until such time when the Optionee receives a
valid Free Miner’s Certificate from the Ministry of Energy, Mines and Petroleum
Resources of the Province of British Columbia.

 
 
4

--------------------------------------------------------------------------------

 
 
5.  RIGHT OF ENTRY


5.1  Except as otherwise  provided  in this  Agreement,  until  the
Option  is  exercised  or  terminated  in  accordance  with  the  terms  of this
Agreement,  the  Optionee,  its  servants  and  agents  shall  have the sole and
exclusive right to:


(a)
enter in, under or upon the Property and conduct Mining Work;



(b) 
exclusive and quiet possession of the Property;



(c)
bring upon the Property and to erect thereon such mining facilities as it may
consider advisable; and



(d)
remove from the Property ore or mineral products for the purpose of bulk
sampling, pilot plant or test operations.



5.2  The Optionee grants to the Optionor or its duly authorized representatives
in writing, access to the Properties provided that such access is not disruptive
to the exploration or mining activities of the Optionee.
 
6.  POWERS, DUTIES AND OBLIGATIONS OF OPTIONEE
 
6.1  The Optionee shall have full right, power and authority to do
everything  necessary or desirable to carry out an exploration program on the
Property and to  determine the manner of exploration and development of the
Property and, without limiting the generality of the foregoing, the right, power
and authority to:


(a)
regulate  access  to the  Property,  subject  only to the right of the Optionor
and its representatives to have access to the Property at all reasonable times
for the purpose of inspecting work being done thereon but at their own risk and
expense;



(b)
employ and engage such employees,  agents and independent  contractors as it may
consider  necessary or advisable to carry out its duties and
obligations  hereunder  and in this  connection to delegate any of its powers
and rights to perform its duties and obligations  hereunder but the Optionee
shall not enter into contractual  relationships except on terms which are
commercially competitive;



(c)
to keep the Property in good standing and free and clear of liens, charges and
encumbrances of every nature arising from operations hereunder (except liens for
taxes not yet due, and other claims and liens contested in good faith by the
Optionee) and to proceed with all diligence to contest or discharge any lien
that is filed;



(d)
execute all documents,  deeds and instruments,  do or cause to be done all
such  acts and  things  and  give  all such  assurances  as may be necessary to
maintain good and valid title to the  Property,  and each party hereby
irrevocably  constitutes the Optionee its true and lawful attorney  to
give  effect to the  foregoing  and the  Optionee  hereby agrees to
indemnify  and save the Optionor  harmless  from any and all costs,  loss or
damage  sustained or incurred without gross negligence or bad faith by the
Optionor directly or indirectly as a result of the Optionee’s  exercise of its
powers pursuant to this Subsection  6.1 (d) and



(e)
conduct such title examinations and cure such title defects as may be advisable
in the reasonable judgment of the Optionee.



6.2  Until the Option is terminated or exercised in accordance with this
Agreement, the Optionee shall have the duties and obligations to:


(a)
keep the Property free and clear of all liens and encumbrances arising from its
operations hereunder (except liens contested in good faith by the Optionee) and
in good standing by the doing and filing, or payment in lieu thereof, of all
necessary assessment work and payment of all taxes required to be paid and by
the  doing of all  other  acts and things and the making all other payments
required to be made which may be necessary in that regard;



(b)
permit the Optionor and its representatives duly authorized by it in writing, at
their own risk and expense,  access to the Property at all
reasonable  times  and to all  records  prepared  by the  Optionee  in
connection with Mining Work;



(c)
conduct all work on or with  respect to the  Property in a careful and
minerlike  manner and in accordance  with the  applicable  laws of the
jurisdiction  in which the Property is located and  indemnify and save the
Optionor  harmless from any and all claims,  suits or actions made
or  brought  against  the  Optionor  as a result  of work  done by the Optionee
on or with respect to the Property; and



(d) 
maintain true and correct books, accounts and records of operations hereunder.



(e)
promptly reimburse the Optionor for any expenditures necessary for keeping the
Property in good standing for a period from the date of this Agreement to the
effective date of the transfer of the Property to the Optionee, pursuant to the
provisions of Section 4.1, within 10 business days upon the presentation to the
Optionee of reasonable evidence of payment thereof.



 
5

--------------------------------------------------------------------------------

 
 
7.  VESTING OF INTEREST


7.1  Forthwith upon the Optionee exercising the Option by performing the
requirements of Section 3.1, all of the Optionor’s interest in and to the
Property shall vest, and shall be deemed for all purposes hereof to have vested,
in the Optionee.


7.2  Upon completion of the option payments and incurring the Expenditures
outlined in Section 3.1, the Optionee shall be entitled forthwith to record the
transfer documents described in Section 4.1 in the appropriate land title office
in the jurisdiction in which the Property is located.


8.  TERMINATION OF OPTION


8.1  In the event of default in the performance of the requirements of Section
3.1, then subject to the provisions of Section 8.3, the Option and this
Agreement shall terminate.


8.2  The Optionee shall have the right to terminate this Agreement, or abandon
all right,  title and  interest in any  portion of the  Property,  by giving
thirty (30) days’ written  notice of such  termination  or abandonment to the
Optionor, and upon the effective date of such termination of this Agreement,
or  abandonment of any portion of the Property,  this  Agreement  shall be of no
further force and effect to the extent of such termination or abandoned  portion
of  the  Property, the whole subject to Section 8.3.


8.3  Notwithstanding any other provisions of this Agreement, in the event of
termination of this Agreement, or the abandonment of any portion of the
Property, the Optionee shall:


(a)
transfer or  re-transfer  the  Licences  and/or the  Property,  or the portion
thereof abandoned,  to the Optionor,  provided always that the
Property  shall,  at the date of such  transfer  or  re-transfer,  all annual
assessment  fees/property  taxes on the Property will have been paid up to and
including the effective date of termination or the date abandonment occurs;



(b)
deliver to the Optionor any and all reports,  samples, drill cores and
engineering data of any kind whatsoever  pertaining to the Property or related
to Mining Work which has not been previously  delivered to the Optionor;



(c)
perform or secure the performance of all reclamation and environmental
rehabilitation as may be required by all applicable legislation; and



(d)
upon notice from the Optionor,  remove all  materials,  supplies  and equipment
from the Property, or from the portion thereof so abandoned, provided however,
that the Optionor may dispose of any such materials, supplies or equipment not
removed from the Property within one hundred and eighty (180) days of receipt of
such notice by the Optionee.



9.  FURTHER ASSURANCES


9.1  Each of the parties  covenants and  agrees,  from time to time and at all
times,  to do all such  further acts and execute and deliver all such further
deeds,  documents and assurances as may be reasonably  required in order to
fully perform and carry out the terms and intent of this Agreement.


10.  NOTICE


10.1  The  parties  agree  that  where  any  notice  is required  or permitted
to be given or delivered it may be  effectively  given or delivered if it is
delivered personally,  by electronic mail (“email”) or by mailing the same by
prepaid registered or certified mail or by facsimile (“Fax”) at the postal or
email addresses or facsimile numbers set out above or to such other addresses or
facsimile  numbers as the party  entitled to or receiving such notice may notify
the other  parties as provided for herein.  Delivery will be deemed to have been
received:


(a)
the  same  day  if  given  by  personal   service  or  if  transmitted
electronically by email or Fax; or

 
(b)
ten (10) business days following the day of posting if sent by regular post.

 
 
6

--------------------------------------------------------------------------------

 
 
11.  TIME OF THE ESSENCE


11.1  Time shall be of the essence in the performance of this Agreement.


12.  ENUREMENT


12.1  This Agreement shall enure to the benefit of and be binding upon the
parties and their respective successors and permitted assigns.


13.  SEVERABILITY


13.1  If any one or more of the  provisions contained  herein should be
invalid,  illegal or  unenforceable in any respect in any  jurisdiction,  the
validity, legality and enforceability of such provisions shall not in any way be
affected  or  impaired  thereby  in any  other  jurisdiction  and the  validity,
legality and enforceability of the remaining  provisions  contained herein shall
not in any way be affected or impaired thereby.


14.  ENTIRE AGREEMENT


14.1  This Agreement constitutes and contains the entire agreement
and  understanding  between  the parties and  supersedes  all prior  agreements,
memoranda,  correspondence,  communications,  negotiations and  representations,
whether oral or written, express or implied,  statutory or otherwise between the
parties or any of them with respect to the subject matter hereof.


15.  OPTION ONLY


15.1  This  Agreement  provides  for  an option only,  and except as
specifically provided otherwise,  nothing herein contained shall be construed as
obligating  the Optionee to do any acts or make any payments  hereunder  and any
act or acts or  payment  or  payments  as shall be made  hereunder  shall not be
construed as  obligating  the Optionee to do any further act or make any further
payment.


16.  GOVERNING LAW


16.1  This Agreement will be governed and construed in accordance with the laws
of the Province of British Columbia and the federal laws of Canada applicable
therein.  The parties hereby attorn to the jurisdiction of the federal and
provincial courts located in the City of Vancouver, British Columbia, for all
disputes arising from this Agreement.


17.  COUNTERPARTS


17.1  This  Agreement  may be executed in two or more  counterparts, each
of  which  will be  deemed  an  original  and all of  which  together  will
constitute  one  complete   Agreement  duly  executed  by  the  parties.   Where
counterparts are delivered in original or faxed form or by scanned e-mail, the
parties adopt any signature received by a receiving fax machine or e-mail as the
original signatures of the parties.
 
[ THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK ]
 
 
7

--------------------------------------------------------------------------------

 
 
18.  SECTIONS, SUBSECTIONS AND SCHEDULES


18.1  Unless otherwise explicitly stated, all references to Sections,
Subsections and Schedules in this Agreement refer to the Sections, Subsections
and Schedules of this Agreement.


IN WITNESS WHEREOF the parties have executed this Agreement as of the day, month
and year first above written.
 
SIGNED, SEALED AND DELIVERED
 
On behalf of 0887717 B.C. Ltd.
 
by C. Robin Relph, in the presence of:
     
/s/ Karen Richardson
 
Witness Signature
     
Karen Richardson
 
Witness Name
/s/ C. ROBIN RELPH
 
C. ROBIN RELPH,
2106 Melville St., Vancouver, B.C.
PRESIDENT AND CEO
Witness Address
0887717 B.C. Ltd.
   
Lawyer
 
Witness Occupation
      August 23, 2010  
Date
         
SIGNED, SEALED AND DELIVERED by
 
MURRAY SCOTT MORRISON
 
in the presence of:
     
/s/Tim Phillip
 
Witness Signature
     
Tim Phillip
 
Witness Print Name
/s/­MURRAY SCOTT MORRISON
 
­MURRAY SCOTT MORRISON
670 Tozer Av., Kelowna, B.C.
 
Witness Address
     
Retired
 
Witness Occupation
     
August 17,  2010
 
Date
 

 
 
8

--------------------------------------------------------------------------------

 
 
THIS IS SCHEDULE "A" TO THE OPTION AGREEMENT DATED FOR REFERENCE ____________,
2010 BETWEEN MURRAY SCOTT MORRISON AND 0887717 B.C. LTD.
 
DESCRIPTION OF PROPERTY
 
Tenure Number
Claim Name
Tenure Type
Tenure Sub Type
406186
­Dome 1
Mineral
Claim
406187
­ Dome 2
Mineral
Claim
406188
Dome 3
Mineral
Claim
406189
Dome 4
Mineral
Claim
406190
Dome 5
Mineral
Claim
406191
Dome 6
Mineral
Claim
406192
Dome 7
Mineral
Claim
406193
Dome 8
Mineral
Claim
406194
Dome 9
Mineral
Claim
406195
Dome 10
Mineral
Claim
406196
Dome 11
Mineral
Claim
406197
Dome 12
Mineral
Claim
406198
Dome 13
Mineral
Claim
406199
Dome 14
Mineral
Claim
406200
Dome 15
Mineral
Claim
406201
Dome 16
Mineral
Claim



 
9

--------------------------------------------------------------------------------

 
 
 
[ex101-1.jpg]
 
10

--------------------------------------------------------------------------------

 
 
 
[ex101-2.jpg]
 
11

--------------------------------------------------------------------------------

 
 
[ex101-3.jpg]
 
12

--------------------------------------------------------------------------------

 
[ex101-4.jpg]
 
13

--------------------------------------------------------------------------------

 
 
THIS IS SCHEDULE "B" TO THE OPTION AGREEMENT DATED FOR REFERENCE August 17, 2010
BETWEEN MURRAY SCOTT MORRISON AND 0887717 B.C. LTD.


DISCLOSURE OF ALL LIENS, CHARGES AND ENCUMBRANCES (INCLUDING OPTIONS, RIGHTS OF
FIRST REFUSAL OR CLAIMS AGAINST THE PROPERTIES)
 
None.
 
14